Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-7 and 10 in the reply filed on 07/07/2022 is acknowledged.
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/29/2020, 05/25/2021, 11/13/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on 07/21/2022.

The application has been amended as follows:   Withdrawn claims 1-2 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Closest prior art is JP’339 (JPH0693339A from IDS) and Aratani (US20130126036 from IDS)
Both JP’339 and Aratani disclose a normalizing step before quenching with a normalizing temperature.
However, neither cited art discloses normalizing under appropriate temperature T and holding time t in relationship with bond width as required by instant claims 5-6.  In addition, neither cited art discloses normalizing in an atmosphere that is composed of CO, CO2, H2, H2O and a gas neutral to C and Fe and satisfies Formula (3) and (4) as recited in instant claims 5-6.
No prior art can be found to the production of electric resistance welded steel pipe or tube comprising a normalizing step under appropriate temperature T and holding time t in relationship with bond width and in an atmosphere that is composed of CO, CO2, H2, H2O and a gas neutral to C and Fe and satisfies Formula (3) and (4).
Hence, instant claims 5-7 and 10 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNY R WU/Primary Examiner, Art Unit 1733